Citation Nr: 1012794	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  05-36 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a compensable evaluation for neurological 
pathology of the left hand, left thumb, and palmar aspect of 
the ring and little finger, to include cubital tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1994 to 
August 1997.

The appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2009 by 
the Department of Veterans Affairs (VA) Regional Officer 
(RO) in Honolulu, Hawaii, which granted service connection 
for a neurological pathology of the left hand, left thumb, 
and palmer aspect of the right and little finger, to include 
cubital tunnel syndrome, and awarded a noncompensable (0 
percent) rating, effective August 6, 1997.

The medical and procedural facts leading up to this point 
are complicated and warrant explanation so that the 
Veteran's statements can be viewed in the proper context.  

The Veteran was originally service connected for a 
disability described as left C8 radiculopathy versus cubital 
tunnel syndrome in a January 1998 rating decision.  The 
disability was evaluated as 20 percent disabling under 
Diagnostic Code 8515-8511, which contemplated neurological 
impairment of the median and middle radicular nerves.

In a September 2000 rating decision, the RO changed the 
description of the Veteran's disability to radiculopathy, 
cervical spine, C8, and evaluated the disability under 
Diagnostic Code 5299-5293, which contemplated intervertebral 
disc disease of the cervical spine.  In its reasons and 
bases, the RO noted that the most recent VA examination 
linked neurological manifestations in the left and right 
wrist to the cervical radiculopathy; but additional evidence 
showed the Veteran had undergone a post-service injury to 
her right upper extremity.  The RO declined to grant 
additional compensation for the residuals of that injury, 
which involved symptoms in the right upper extremity.  The 
RO thus confirmed and continued the 20 percent evaluation, 
but under the new diagnostic code.  The Veteran did not 
appeal this decision and it became final.

In December 2001, the Veteran filed a claim for increase for 
her left cubital tunnel syndrome.  She also requested the RO 
reopen and re-evaluate her claim for right arm and cervical 
spine disability, and for numbness in her lower extremities.  
She alleged the condition in her right arm was the same as 
in her left arm.

In May 2003, the RO issued a rating decision confirming and 
continuing the 20 percent evaluation for radiculopathy, 
cervical spine, C8, and denying service connection for a 
right wrist condition.  The Veteran submitted a statement in 
July 2003 alleging that the RO had again confused the 
disability for which she sought an increase.  She stated she 
was service-connected for left cubital tunnel syndrome, and 
argued that her neck, among other conditions, continued to 
cramp and hurt constantly.

The RO sent the Veteran a letter explaining that she was now 
service-connected for radiculopathy of the cervical spine, 
C8, and that it was the neck problem that was causing her 
upper left extremity problems.  The letter requested that 
she clarify her claim.  The Veteran's response in July 2003 
shows that she remained confused about the nature of the 
disability for which she was service-connected.  However, 
she continued to argue that her left arm and neck disability 
had increased in severity, and that she experienced 
neurological symptoms in both her upper extremities that 
were part and parcel of the service-connected left arm and 
neck (radiculopathy, cervical spine, C8).

In an April 2004 rating decision, the RO granted an increase 
to 30 percent for the service-connected radiculopathy, 
cervical spine, C8, effective in July 2003. 

This case was before the Board in January 2008, at which 
time the Board accepted the Veteran's July 2003 statement as 
a notice of disagreement to the May 2003 rating decision, 
which was predicated by the December 2001 claim.  The Board 
granted an evaluation of 30 percent, and no greater, from 
December 2001 and prior to July 14, 2003 for radiculopathy, 
cervical spine, C8 and denied an evaluation greater than 30 
percent for radiculopathy, cervical spine, C8, beginning 
July 14, 2003.

The Veteran appealed to the U.S. Court of Appeals for 
Veterans Claims.  In January 2009, the Court remanded the 
January 2008 Board decision to the Board for development in 
compliance with the January 2009 Joint Motion for Remand 
which, in essence, confirmed that part of the decision 
granting an evaluation of 30 percent from December 2001 and 
prior to July 14, 2003 for radiculopathy, cervical spine, 
C8, and vacated and remanded that part of the decision that 
denied an evaluation greater than 30 percent for 
radiculopathy, cervical spine, C8, prior to and beginning 
July 14, 2003.

On appeal in June 2009, the Board denied entitlement to a 
higher evaluation for radiculopathy, cervical spine, C8, but 
noted that an August 2006 VA examination established by 
medical opinion that the Veteran manifested left upper 
extremity neuropathy that had had its onset during the 
Veteran's active service, when it was diagnosed as cubital 
tunnel syndrome.  The Board took jurisdiction of this issue 
and granted service-connection for neurological pathology of 
the left hand, left thumb, and palmer aspect of the right 
and little finger, to include cubital tunnel syndrome.  The 
Board remanded the issue of the evaluation to be assigned 
this disability. 

The issue of service connection for other cervical spine 
disabilities including disc narrowing at C4-5 and C5-6 and 
neurological manifestations in the Veteran's right upper 
extremity, service connection for thoracic outlet syndrome, 
and secondary service connection for headaches have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

The Veteran failed, without good cause, to report for a VA 
examination which was necessary to determine whether a 
compensable rating was warranted for her service-connected 
neurological pathology of the left hand, left thumb, and 
palmar aspect of the ring and little finger, to include 
cubital tunnel syndrome.  Accordingly, the claim is rated on 
the evidence of record, which does not support a compensable 
evaluation.


CONCLUSION OF LAW

The criteria for a compensable evaluation for neurological 
pathology of the left hand, left thumb, and palmar aspect of 
the ring and little finger, to include cubital tunnel 
syndrome, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.655(b), 
4.124a, Diagnostic Code 8619 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The RO provided the appellant pre-adjudication notice on 
August 4, 2009.  The notice included the general criteria 
for substantiating an increased rating claim.  The notice 
contained the incorrect diagnostic code for the increased 
rating.  Notice described in 38 U.S.C. § 5103(a), however, 
need not be veteran-specific and generic notice is all that 
is required under Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003); and 
Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1281 
(Fed.Cir.2009).  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 
(2006) identifying the five elements of a service connection 
claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notice.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, and afforded the Veteran the 
opportunity to give testimony before the Board.  The Veteran 
was scheduled for an examination in November 2009 but the 
appointment was rescheduled at her request.  The Veteran was 
scheduled for an examination in December 2009 but failed to 
report.  The record does not show that she attempted to 
reschedule or offer good cause for having failed to report.  
The Board recognizes that the Veteran has been homeless 
during the pendency of his appeal.  However, her mailing 
address has remained unchanged and she has responded to 
previous requests for information, including the September 
2009 VCAA letter.  The duty to assist is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if she is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  She must be prepared 
to meet her obligations by cooperating with VA efforts to 
provide an adequate medical examination.  See Olson v. 
Principi, 3 Vet. App. 480 (1992).  Individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  38 C.F.R. § 3.326(a).  The 
Veteran has not satisfied her responsibilities in the 
development of her claim.  

All known and available records relevant to the issue of a 
compensable rating for neurological pathology of the left 
hand, left thumb, and palmar aspect of the ring and little 
finger, to include cubital tunnel syndrome, have been 
obtained and associated with the Veteran's claim file.  In a 
September 2009 Form 21-4142 and a November 2009 
correspondence, the Veteran submitted a list of every 
medical provider who has treated her "over the past years" 
or who "[m]ight currently have [her] records."  However, she 
has not identified any relevant private treatment records; 
the RO made reasonable inquiries to investigate all possible 
sources of records.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Rating

In August 2009, the RO granted service connection for 
neurological pathology of the left hand, left thumb, and 
palmar aspect of the ring and little finger, to include 
cubital tunnel syndrome.  This disability was assigned a 
noncompensable rating.  

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. 
§§ 3.102, 4.3, 4.7.  In addition, the Board will consider 
the potential application of the various other provisions of 
38 C.F.R., Parts 3 and 4, whether or not they were raised by 
the veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted 
in support of the veteran's claim is to be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Separate ratings can be assigned for separate periods of 
time based on the facts found, a practice known as "staged" 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

The Veteran's neurological disability is rated under 38 
C.F.R. § 4.124a, Diagnostic Code 8619 (neuritis of the long 
thoracic nerve).  Under Diagnostic Code 8619, a 
noncompensable evaluation is warranted where there is mild 
incomplete paralysis of the long thoracic nerve.  A 10 
percent evaluation is appropriate where there is moderate 
incomplete paralysis of the long thoracic nerve.  A 20 
percent evaluation is warranted where there is severe 
incomplete paralysis of the long thoracic nerve, or where 
there is complete paralysis of the long thoracic nerve 
manifested by an inability to raise the minor arm above the 
shoulder level or a winged scapula deformity.  The maximum 
30 percent evaluation is warranted where there is complete 
paralysis of the long thoracic nerve manifested by an 
inability to raise the major arm above the shoulder level or 
a winged scapula deformity.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8619 (2009).  This neurologic 
rating is not to be combined with lost motion above shoulder 
level.  Id. at Note.

An August 2006 VA peripheral nerves examination report shows 
the Veteran reportedly started experiencing numbness of the 
left hand thumb and palmer aspect of the ring and little 
finger in 1995.  She complained of episodic numbness 5-8 
times per month lasting from a few minutes to 10 days.  She 
denied any effect on work or daily activities.  On physical 
examination, the thumb and finger pads of the ring and 
little finger of the left hand had altered sensation to 
monofilament.  Sharp and dull discrimination were intact.  
The examiner observed that the neuropathy was not consistent 
with C8 neuropathy, or with any other kinds of neuropathy.  
However, the examiner opined that the condition had had its 
onset during the Veteran's active duty, when it was 
diagnosed as cubital tunnel syndrome. 

In correspondence dated November 2009, the Veteran stated 
that in 1995 her left wrist started hurting and her pinky 
and ring fingers started going numb.  She further stated 
that since her August 1997 diagnosis of cubital tunnel 
syndrome, her pain has spread and worsened, and that "many 
various diagnoses" have been given to explain her symptoms.  
Specifically, she indicated that her left arm and fingers 
cramp and become numb.   

These findings do not show neurologic or other deficits 
reflective of moderate or severe paralysis of the long 
thoracic nerve, nor do the findings reflect complete 
paralysis with an inability to raise the arm above shoulder 
level or a winged scapula deformity.  Thus, a compensable 
rating is not warranted under Diagnostic Code 8619.

As noted, the Veteran was scheduled for a VA examination in 
December 2009 to determine the nature and extent of the 
newly service-connected neurological pathology of the left 
hand, left thumb, and palmer aspect of the ring and little 
finger, to include cubital tunnel syndrome, but failed to 
report or provide any reason for such failure.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim without good 
cause, the claim shall be rated based on the evidence of 
record.  38 C.F.R. § 3.655 (2009); Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).  Examples of good cause include, 
but are not limited to, illness of the veteran, or illness 
or death of a family member.  38 C.F.R. § 3.655 (a), (b).

Here, the examination was originally scheduled for November 
2009 but was rescheduled at the Veteran's request.  The 
examination was then scheduled for December 2009.  She was 
notified of the examination in November 2009.  The Veteran 
failed to report for the scheduled VA examination, which is 
essential to the development of her increased rating claim, 
and did not set forth good cause for such failure.  In 
January 2010, the Veteran and her representative were 
furnished a supplemental statement of the case containing 
the provisions of 38 C.F.R. § 3.655, and notice that the 
Veteran's claim was denied in accordance with those 
provisions.  The November 2009 letter and supplemental 
statement of the case were mailed to the Veteran's address 
of record and were not returned as undeliverable.

Notwithstanding this, neither the Veteran nor her 
representative has made an attempt to explain to the RO why 
she failed to report for the scheduled VA examination 
relevant to the claim.


ORDER

A compensable evaluation for neurological pathology of the 
left hand, left thumb, and palmar aspect of the ring and 
little finger, to include cubital tunnel syndrome, is 
denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


